WR-83,446-01
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                        Transmitted 7/24/2015 8:51:29 AM
                                                                          Accepted 7/24/2015 9:07:36 AM
                                WR-83,446-01                                              ABEL ACOSTA
                                                                                                  CLERK
                             T.C. NO. 970D11232
                                                                          RECEIVED
                                                                   COURT OF CRIMINAL APPEALS
                                                                          7/24/2015
                 IN THE COURT OF CRIMINAL APPEALS                    ABEL ACOSTA, CLERK
                             OF TEXAS


EX PARTE:


BENJAMIN ELIAS



     APPLICANT’S MOTION FOR RECONSIDERATION/REHEARING


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

COMES NOW, the Applicant, Benjamin Elias and files his Motion                          for
Reconsideration/Rehearing. Applicant would show the Court the following:



     (a)    On June 12, 2015, the Court received Applicant’s writ application.

     (b)    On July 8, 2015, the Court denied relief without a written order.

     (c)    On June 25, 2015, the trial court (Hon. Luis Aguilar, 243rd District Court)
            issued a bench warrant for purposes of an evidentiary hearing to be held on
            July 15, 2015.

     (d)    The evidentiary hearing was actually conducted on July 16, 2015.

     (e)    At the hearing, the State notified the Court and Applicant that relief had
            already been denied by the Court of Criminal Appeals.

     (f) Undersigned counsel had been appointed to pursue Applicant’s 11.07 writ. At
         the evidentiary hearing, and over State’s objection, the trial court heard
         matters, and took same under advisement.

     (g) Because Applicant had been bench-warranted to El Paso County, he had not
          yet received notice that the Court of Criminal Appeals had denied relief.

       (h) Applicant and the trial court await ruling upon the instant motion in order to
           determine further action.

       (i) Applicant moves that the Honorable Court of Criminal Appeals reconsider its
           decision denying relief, withdraw the order denying relief and wait until such
           time as the trial court submits its proposed findings and until such time as the
           court reporter sends a copy of the reporter’s record to the District Clerk for
           transmittal to the Court of Criminal Appeals.



                                  PRAYER

WHEREFORE, Applicant prays that the Honorable Court of Criminal Appeals
reconsider its denial of relief until the trial court submits its proposed findings and until
the reporter’s record is sent to the Court of Criminal Appeals for review; and then render
a decision based upon these new matters now brought before the Honorable Court.
Applicant thanks the Honorable Court.



Respectfully submitted,
    /S/ Matthew DeKoatz
Matthew DeKoatz, Attorney at Law
P.O. Box 1886
El Paso, Texas 79950
 (915) 626-8833
 (915) 541-8892
State bar ID: 05722300
ACKNOWLEDGMENT OF SERVICE

I, MATTHEW DEKOATZ, hereby certify that a true and correct copy of the foregoing
instrument, on this day, July 24, 2015, has been delivered via electronic mail to Mr. Tom
Darnold, Esquire (Chief of the Appellate Division) of the office of the El Paso County
District Attorney, 500 East San Antonio, 2nd floor, El Paso, Texas, 79901.

  /S/ Matthew DeKoatz
MATTHEW DEKOATZ